Citation Nr: 1805026	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for systemic lupus erythematosus.

2. Entitlement to service connection for disabilities of the feet.

3. Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1974 to May 1975.

He also had periods of service from July 1977 to July 1980 and July 1983 to March 1987 but these periods of service are not considered eligible for VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2009, the RO denied service connection for disabilities of the feet and heart.  The RO denied service connection for lupus in May 2011, and confirmed this denial in a September 2011 rating decision.  The Veteran requested a hearing in September 2008 but did not appear for the hearing that was scheduled in January 2009, nor did he indicate any desire to reschedule.  Therefore his hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board remanded the issues on appeal, in pertinent part, for VA examinations.  With regard to pes planus, the examiner was asked to provide "an opinion as to whether any current disabilities of the feet (with the exception of pes planus) had its clinical onset during active service, or is related to any in service disease event, or injury, from the period of service from March 1974 to May 1975."

In October 2015, as required by the May 2014 Board remand, the Veteran attended heart, feet, and lupus VA examinations.  The Veteran was diagnosed with hammer toes, hallux valgus and right foot degenerative arthritis.  However, the examiner did not provide an opinion and accompanying rationale as to whether these diagnoses had their clinical onset during active service, or is related to any in service disease event, or injury, from the period of service from March 1974 to May 1975.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the examiner who provided the October 2015 heart, feet, and lupus opinions.  The examiner is to provide an addendum opinion addressing the Veteran's statements regarding chronic symptomatology since service.

Further, the examiner is to provide an opinion addressing the etiology of the Veteran's hammer toes, hallux valgus and right foot degenerative arthritis disorders. 

Upon review of the record, the examiner should address each of the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hammer toes, hallux valgus, and right foot degenerative arthritis  disorders had their onset in, or is otherwise related to the Veteran's period of active duty service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hammer toes, hallux valgus, and right foot degenerative arthritis  disorders had their onset in, or is otherwise related to the Veteran's period of active duty service?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made

2. Re-adjudicate the issues on appeal.  If the benefits sought are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




